NO. 07-10-00320-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                   NOVEMBER 3, 2011


                  CHRISTIAN PRESCHOOL CENTERS, INC., D/B/A STEPPING
                        STONES LICENSE NO. 159978, APPELLANT

                                             v.

                ANNE HEILIGENSTEIN, IN HER REPRESENTATIVE CAPACITY AS
                  COMMISSIONER OF THE TEXAS DEPARTMENT OF FAMILY
                            PROTECTIVE SERVICES, APPELLEE


             FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2009-549,750; HONORABLE LESLIE HATCH, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 ON MOTION TO DISMISS


      Appellant, Christian Preschool Centers, Inc. d/b/a Stepping Stones License

159978, has filed an unopposed motion to dismiss this appeal because the issue in

controversy is no longer at issue. No decision of this Court having been delivered to

date, we grant the motion. Accordingly, the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1). Although appellant requested that costs be taxed against the incurring party,

because there was no enforceable agreement of the parties included with appellant’s
motion, see TEX. R. APP. P. 6.6, all costs related to this appeal are assessed against

appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from seeking

relief to which she would otherwise be entitled, the Court directs appellee to file a timely

motion for rehearing. No motion for rehearing from appellant will be entertained.




                                                        Mackey K. Hancock
                                                             Justice




                                               2